Marshall, Justice.
This is a contempt case from the Cobb Superior Court. The superior court judge held the defendant, an attorney, in contempt because of his refusal to fill out a report submitted to him by the judge. The report which the defendant refused to answer is a standard questionnaire which this court supplies to superior court judges throughout the state under the provisions of Code Ann. § 27-2537 (a) (Ga. L. 1973, pp. 165,166). This report is to be prepared by the trial judge in cases in which the death penalty has been imposed and submitted to this court with the appellate record. This provision of the death penalty statute clearly contemplates that the questionnaire is to be answered by the trial judge. The defendant supplied the trial judge with all germane and material information within his knowledge concerning his client. He answered questions in the report calling for objective answers, i.e., age, sex, race of the accused. For various asserted reasons, the defendant refused to answer questions in the report calling for more subjective answers, i.e., does the defendant’s physical or mental condition call for special consideration, and does the evidence foreclose all doubt respecting the defendant’s guilt? These latter questions are to be answered by the trial judge. As a result, the defendant should not have been held in contempt for refusing to answer them.
Argued January 17, 1978
Decided February 22, 1978.
Greene, Smith & Davis, H. Darrell Greene, Jack M. Smith, for appellant.

Judgment reversed.


All the Justices concur.